Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Techota, LLC, d/b/a CV Home Health ) Date: January 12, 2009

Services, )
)
Petitioner, )
)

-Vv.- ) Docket No. C-08-445

) Decision No. CR1886
Centers for Medicare & Medicaid )
Services. )
)

DECISION

For the reasons stated below, I conclude that Techota, LLC, d/b/a CV Home Health
Services (Petitioner or Techota), was not eligible to participate in the Medicare program
because it did not meet the Medicare conditions of participation governing home health
agencies. Accordingly, I find that the determination of Centers for Medicare & Medicaid
Services (CMS) that Petitioner did not qualify as a home health agency was correct.’

I. Background

Petitioner operated a home health agency (HHA) in Vance, Alabama that applied to
participate in the Medicare program. CMS Posthearing Brief (CMS Br.) at 2. The
Alabama Department of Public Health (the survey agency) performed an initial Medicare
certification survey of Petitioner on October 9-10, 2007. CMS Ex. 1. The survey agency

' At all times relevant during this appeal, Petitioner could have reapplied for
participation in Medicare. In fact, it could have proceeded on this course simultaneously
with this appeal. Petitioner, however, elected to pursue only this appeal of CMS’s
decision that it was not eligible to participate. CMS Exhibits (Exs.) 10, 11; Transcript
(Tr.) 206-211; and CMS Br. at 3.
2

determined that Petitioner failed to meet at least two of the conditions of participation
necessary for certification for participation in the Medicare program, namely 42 C.F.R. §
484.18 (Condition of participation: acceptance of patients, plan of care, and medical
supervision) with respect to the administration of the HHA and 42 C.F.R.

§ 484.30 (Condition of participation: skilled nursing services) with respect to the HHA’s
furnishing of services to patients. On November 7, 2007, CMS notified Petitioner of its
determination that Petitioner was not eligible to participate as an HHA in the Medicare
program. CMS Ex. 10. It further informed Petitioner that it could take steps to correct
the deficiencies found and to reapply to establish eligibility. CMS also informed
Petitioner that it could request that CMS reconsider its determination. Petitioner sought
reconsideration from CMS of its determination. By letter dated March 10, 2008, CMS
notified Petitioner of its reconsideration decision. CMS Ex. 11. It determined that the
deficiencies cited under the two conditions of participation were correct and that CMS’s
decision to deny participation was correct. CMS indicated that if Petitioner believed this
decision was incorrect it could request a hearing.

By letter dated May 8, 2008, Petitioner appealed the denial of participation, and the
matter was assigned to me for hearing and decision. I convened a hearing in Atlanta,
Georgia on September 3, 2008. CMS offered offered 11 exhibits, CMS Exs. 1-11 were
admitted. Petitioner offered 21 exhibits, Petitioner Exhibits (P. Exs.) 1-21 were admitted.
The parties submitted posthearing briefs (CMS Br. and P. Br.) and posthearing reply
briefs (CMS Reply and P. Reply).’

If. Analysis
A. Issue presented
This case presents the following issue for my determination-

. The sole issue before me is whether CMS properly determined that Petitioner was
not qualified to participate as an HHA in the Medicare program.

> Petitioner titled its posthearing brief as its posthearing reply brief. I refer to it,
however, as its posthearing brief ( P. BR.) because Petitioner later sought leave to file a
sur reply to CMS’s posthearing reply brief, which I granted. That is referred to as P.
Reply.
B. Applicable law

The Social Security Act (Act) sets forth requirements that a prospective provider of HHA
services must meet in order to participate in the Medicare program, and authorizes the
Secretary of Health and Human Services to promulgate regulations implementing the
statutory provisions. Act, sections 1861(0) and 1891 (42 U.S.C. §§ 1395x(o); 1395bbb).
The Secretary's regulations governing HHA participation in the Medicare program are
found at 42 C.F.R. Part 484.

In order to be eligible to participate in the Medicare program and obtain reimbursement,
42 C.F.R. § 488.3(a)(2) requires that an HHA must be in compliance with all applicable
“conditions” as specified in 42 C.F.R. Part 484. An initial review of compliance with the
conditions of participation is required and such reviews or surveys are conducted by the
state survey agency. Based upon its survey, the state survey agency either certifies
compliance or noncompliance of the surveyed provider. 42 C.F.R. § 488.20.

The state survey agency certifies that an HHA is not in compliance with the conditions for
participation when “the deficiencies are of such character as to substantially limit the
provider’s . . . capacity to furnish adequate care or which adversely affect the health and
safety of patients.” 42 C.F.R. § 488.24(b). Whether or not there is compliance with a
condition of participation depends upon the “manner and degree to which the provider...
satisfies the various standards within each condition.” 42 C.F.R. § 488.26(b); CSM Home
Health Services, DAB No. 1622, at 6-7 (1997). The state survey agency is to assess the
provider’s performance against the appropriate standards to determine and document the
nature and extent of any deficiency and to assess the need for correction or improvement.
Surveyors are required to “directly observe the actual provision of care and services to
residents, and the effects of that care, to assess whether the care provided meets the needs
of individual residents. ...” 42 C.F.R. § 488.26(c). Furthermore, deficiencies, which
considered individually might not constitute violation of a condition of participation,
should also be considered collectively with all other deficiencies to determine whether a
condition of participation has been violated. CSM Home Health Services, DAB No.
1622, at 7.

A prospective provider that is determined not to qualify as a provider by CMS, has a right
to have the determination reviewed in accordance with the procedures of 42 C.F.R. Part
498.

CMS bears the burden of producing evidence sufficient to establish a prima facie case.
CMS must set forth the basis for its determination with sufficient specificity for a
petitioner to respond and come forward with evidence related to the disputed findings.
The evidence set forth by CMS must be sufficient to establish a prima facie case that
4

CMS had a legally sufficient basis to determine that a prospective provider did not meet
the participation requirements. In order for a petitioner to prevail, the petitioner must
then prove by a preponderance of the evidence on the record as a whole that it was in
substantial compliance with the relevant statutory and regulatory provisions. Hillman
Rehabilitation Center, DAB No. 1611, aff'd, Hillman Rehabilitation Center v. U.S. Dept.
of Health and Human Services, No. 98-3789 (D.N.J. May 13, 1999).

C. Discussion

The regulations in 42 C.F.R. Part 484 establish the conditions and standards by which
HHA compliance with the Medicare program participation requirements is determined.
The standards set forth in the regulations are essentially the yard sticks by which
surveyors measure the level of compliance of the HHA. If HHA performance does not
measure-up to the regulatory standard, a deficiency exists. If a deficiency is found, the
question is whether that deficiency alone, or considered in combination with another
deficiency, is “of such character as to substantially limit the provider’s . . . capacity to
furnish adequate care or which adversely affect the health and safety of patients. ...” 42
C.F.R. § 488.24(b). Ifthe provider’s capacity to furnish adequate care is substantially
limited, or if the health and safety of patients is adversely affected, then a condition-level
deficiency exists. Consequently, if I determine that Petitioner failed to meet even one
condition of participation, I need go no further and I must affirm CMS’s determination
not to certify the provider for participation in the Medicare program.’

Prospective new providers must be in operation and providing services to patients when
surveyed. This means that, at the time of the survey, the provider must be furnishing all
services necessary to meet the applicable provider definition and demonstrate its
operational capability in all facets of its operations. State Operations Manual (SOM),
section 2008A. A new HHA applicant must be providing skilled home health services to
a minimum of 10 patients before a survey is conducted and, at the time of the survey, the
HHA must be providing care to at least seven of the 10 required patients. SOM, section
2008B. At the time of the certification survey of this HHA, it was treating 10 patients
and the survey found deficiencies with respect to four of the 10 patients.’

* T must point out that at all times relevant to this matter, Petitioner also had the
option of correcting the particular deficiencies and reapplying for certification and
participation in the Medicare program, but it chose not to pursue that course of action.
Tr. 211.

* CMS contends deficiencies with respect to just less than half of the entire patient
sample is indicative of serious systemic problems with the HHA. See also Tr. at 34-35.
5

1. Because Techota was not in compliance with one Medicare condition of
participation, CMS appropriately decided not to certify Techota for
participation as an HHA in the Medicare program.

a. Petitioner did not meet the condition of participation at
42 C.F.R. § 484.18 (Tags G 159 (plan of care) and G 165
(conformance with physician orders)).

The regulation on which this participation requirement is based states—

Condition of participation: Acceptance of patients, plan
of care, and medical supervision.

Patients are accepted for treatment on the basis of a
reasonable expectation that the patient’s medical, nursing, and
social needs can be met adequately by the agency in the
patient’s place of residence. Care follows a written plan of
care established and periodically reviewed by a doctor of
medicine, osteopathy or podiatric medicine.

(a) Standard: Plan of care. The plan of care developed in
consultation with the agency staff covers all pertinent
diagnoses, including mental status, types of services and
equipment required, frequency of visits, prognosis,
rehabilitation potential, functional limitations, activities
permitted, nutritional requirements, medications and
treatments, any safety measures to protect against injury,
instructions for timely discharge or referral, and any other
appropriate items. If a physician refers a patient under a plan
of care that cannot be completed until after an evaluation
visit, the physician is consulted to approve additions or
modifications to the original plan. Orders for therapy services
include the specific procedures and modalities to be used and
the amount, frequency, and duration. The therapist and other
agency personnel participate in developing the plan of care.

42 CER. § 484.18(a).
Tag G 159 and Tag G165

The surveyors determined that Techota failed to meet these particular standards under the
condition of participation for two of eight patient records reviewed. The surveyors first
found that Petitioner failed to follow the patients’ plans of care. All home health care
services must be authorized and directed by the patient’s physician. 42 C.F.R.

§ 484.18(a). This authorization and direction is effectuated by written individualized
plans of care for each patient and signed by the physician. Therefore, a skilled nurse can
only provide services as ordered by the physician and cannot operate outside the
boundaries of the plan of care. Techota’s own written policies echo the regulatory
requirements and home health industry standards of care. The policy for patient plans of
care indicate that any patient services by Techota must be under medical supervision
requiring a plan of care, signed by the patient’s physician, which is developed by the
HHA upon admission and which is reviewed and revised as needed but at least every 60
days. The policy further states that all interim verbal orders from a physician must be
confirmed in writing and signed by the physician and that all interventions and treatments
provided by the HHA are to be consistent with the patient’s plan of care. See CMS Ex. 8,
at 6-7.

The surveyors then determined that Petitioner failed to meet another standard, Tag G165,
under the condition of participation, when Petitioner administered an injection of
Lovenox, a blood thinner, to a patient on two occasions without an order by the physician
and without indication in the plan of care that this was an ordered medication, treatment
or intervention. 42 C.F.R. § 484.18(c).

Patient Medical Record (MR) 4

Patient MR4 was a 52-year-old woman whose physician admitted her to Petitioner’s
agency on August 27, 2007. CMS Ex. 3, at 4. The plan of care stated at Section 21 that
Patient MR4 was to receive skilled nursing services twice a week for 21 days and then
once a week for 39 days. She was also to receive the services of a home health aide twice
a week for 60 days. CMS Ex. 3, at 4; P. Ex. 12, at 41; Tr. 36. Also, under the section
titled, Orders for Discipline and Treatments, it indicates on an addendum page “wound”
and “assess wound for healing,” “assess circumference, depth, character and presence or
absence of infection,” “change dressings.” The plan of care also indicates in Section 22,
Goals/Rehabilitation Potential/Discharge Plans, that the primary goal of the HHA services
to be rendered to Patient MR4 is “to promote the healing of skin tears @ sacrum/gluteal
folds.” Id.
7

The surveyor found that the HHA did not provide the twice weekly frequency for skilled
nursing care for the first 21 days as ordered by the physician and as set forth in the
patient’s plan of care. The surveyor examined the medical record for this patient and
noted the date of each nurse’s note in the record. The surveyor found that the patient was
provided skilled nursing care twice during the first week but thereafter skilled nursing
services were provided only once a week for week two and week three (up to September
16, the 21“ day).’ CMS Ex. 1, at 3; Tr. 37-38. Petitioner does not dispute that the
requisite skilled nursing visits were not made during week two, but contends that
Petitioner provided skilled nursing visits three times (twice on September 12 and once on
September 14) during week three.° P. Br. at 7. I find no basis for Petitioner’s
contention. I examined the records. The records indicate a nurse’s note for September 12
(P. Ex. 12, at 102-06) and the same RN also filled out a form assessing, in a supervisory
capacity, the care given to the patient by the home health aide (P. Ex. 12, at 102). Thus,
the record does not establish that there were two skilled nursing visits made on the same
day. As for the assertion that a skilled nursing visit was made on September 14, 2007,
there is no nurse’s note for that date in the record. Petitioner contends that its
computerized log indicated an RN routine visit on September 14, 2007. However, upon
closer examination, Petitioner agreed that indeed there was a discrepancy in the
computerized calender-log. While the calendar indicated an RN visit, the same form
indicated below on the billing information that the visit was actually made by the home
health aide. P. Ex. 12, at 2; Tr. 191-92; CMS Reply Br. at 4-5; Petitioner’s Br. at 7.
There is no indication from the patient’s medical record that there was any skilled nursing
care rendered to the patient on September 14.

Petitioner nevertheless would have me believe that this is a minor issue; it contends that
while skilled nursing services may not have been rendered as scheduled, a home health
aide still provided services to the patient twice a week during this time so that someone
was in the patient’s home “checking on her.” P. Br. at 7. This does not lessen the
deficiency or lead me to find that Petitioner still met the relevant condition of
participation. Here, Petitioner’s RN made a complete assessment of the patient and
determined that based on the patient’s condition, the patient needed skilled nursing

* CMS determined that Petitioner provided skilled nursing services on the
following dates only during the first 21 days: August 27, August 31, September 4, and
September 12, 2007. CMS Br. at 7-8; CMS Ex. 3, at 33, 40, 42, 44; Tr. 38.

® Petitioner also argued that an additional skilled nursing visit was made during
week one on August 28. P. Br. at 7. However, the medical records reveal that no such
skilled nursing visit was made to the patient on that date; rather, the RN called the
patient’s physician. P. Ex. 12, at 81, 84. This is not considered a skilled nursing visit
under the plan of care.
8

services at least twice a week for 21 days in addition to twice weekly home health aide
services. If the RN believed the patient needed skilled care for less than that, the plan of
care would have so stated. Also, the patient’s physician signed the plan of care. In doing
so, the physician is ordering that skilled nursing services be rendered to the patient twice
a week. Failure to provide those services amounts to a failure to follow the physician’s
specified order. But, more importantly, failure to follow the plan of care is breach of the
regulatory requirement. 42 C.F.R. § 484.18(a). The condition of participation here has as
one of its primary standards that each patient must have a plan of care that covers, among
other things, all pertinent diagnoses, types of services and equipment required, frequency
of visits, and medication and treatment appropriate for the specific patient. Failure to
provide the frequency of the visits prescribed for rendering skilled nursing care is indeed
a significant deficiency and a failure to meet the required standard. Also, as CMS pointed
out, failure to provide this patient with the required twice weekly skilled nursing services
was significant because she had a “wound” that needed to be assessed, cleansed, and
dressed, and there is no indication from the plan of care that there was anyone in the
household who was capable of providing, or was taught by the RN to provide, the
necessary wound care. Tr. 39.

Petitioner also failed to properly develop the plan of care for Patient MR4. An HHA
provides services and treatments to a patient in their home and the same nurse may not be
providing the services each time. Therefore, the plan of care must be complete and
comprehensible. It must indicate all the diagnoses and specify the treatments in such a
way that the provider of the services knows what treatment to provide. The plan of care
also should specify what supplies will be needed to provide the services in the plan of
care, so that when the RN provides the requisite services she brings with her the supplies
necessary to perform those services.’ Tr. 43-44. Here, although this patient’s “wound”
was of primary concern to her physician, and treatment of the wound is listed as a
treatment order, there is no diagnosis listed regarding the wound nor are there any
supplies listed for cleansing and dressing the wound. See P. Ex. 12, at 82-83; Tr. 41-42.
As the surveyor pointed out in her testimony, the plan of care lacks the necessary
specificity. The only mention of the location on the wound is in Section 22, Goals. The
plan of care, at the very least, should have indicated where the wound was, and described
the condition of the wound, its dimensions and depth, and any other pertinent information
which would be useful in assessing and staging the wound. There is no specificity in the
plan of care as to how this wound should be treated; should it be cleansed with soap and

7 Under section 14 of the plan of care form, all medical supplies and equipment
necessary for the patient are supposed to be listed.
9

water or is saline necessary, should a transparent dressing be used or another kind of
dressing be used? The orders for wound care should have specified these matters, and if
the patient’s physician did not so specify, the nurse should have contacted the physician
for specific orders.*

As the surveyor pointed out, however, the RN did perform a comprehensive start of care
assessment and the form filled out during that assessment has certain information that
then was expected to be placed in the plan of care.? See CMS Ex. 3, at 6-32. For
example, any question in the assessment that is noted by several stars also states the
specific section in the HCFA Form 485, the plan of care, where this information should
be input. Here the assessment form indicated that in Section 13, under medical supplies,
the plan of care should have included the following: 4x4 gauze, alcohol prep, gloves,
saline, Tegaderm, and wound cleanser. CMS Ex. 3, at 30. Yet none of these supplies
were included on the plan of care (HCFA Form 485); in fact, no supplies for any kind of
wound or pressure sore care was included.'” P. Ex. 12, at 82; Tr. 45-46. Clearly, this too
demonstrates the lack of necessary specificity in the plan of care. As CMS pointed out,
this lack of required specificity in the plan of care means that Petitioner never had a
complete written order for treatment of the patient’s wound which was signed by her
physician. CMS Br. at 8-9 and Reply at 5.

Therefore, I find significant failures with respect to the plan of care for Patient MR4 and
that these failures clearly impacted the treatment provided to Patient MR4. Indeed, the
failures with respect to this patient’s wound care had the potential for causing harm to this
patient, including the possibility of infection or sepsis. I also find it significant that

since this was an initial certification survey to determine if Petitioner met the conditions

* Apparently, the RN contacted the doctor for clarification, but the plan of care
does not include any supplemental treatment order nor does the medical record contain
any signed physician order as required by the HHA’s own policy. CMS Ex. 8, at 1; Tr.
54-55.

° Petitioner’s RN also filled out a Wound Assessment form at the time that the
Start of Care Assessment was performed. However, this information included in this
form was not inputted into the Plan of Care. See CMS Ex. 3, at 33-38; Tr. at 48.

'° | find this puzzling considering that the Wound Assessment Form indicates
“current treatments” for the patient’s wound care, including that the wound had been
cleansed with soap and tap water with “Duoderm” dressing, yet nothing of this specificity
is included in the plan of care, and the start of care assessment form suggested very
different cleaning methods and dressing type. P. Ex. 12, at 77, compared with 67; Tr.
48-50.
10

of participation, these kinds of failures, for even one patient, when Petitioner is only
treating 10 patients, demonstrated that Petitioner was not qualified to participate in
Medicare at the time of the survey.

Patient MR5

Patient MR5 was a 79-year-old man admitted to Petitioner’s agency on August 8, 2007.
CMS Ex. 5, at 4. The statement of deficiency indicated that Petitioner’s Nurses Notes for
visits to this patient on August 16, 2007, documented that the RN administered Lovenox
by injection to Patient MRS on two visits. CMS Ex. 5, at 4-5, 15. There were no notes as
to the amount of the drug administered. The plan of care for Patient MRS did not list this
drug as one of the medications for this patient nor did it indicate that the RN should
administer or “teach” the patient’s spouse caregiver how to administer the injection.

CMS Ex. 5, at 4-5. Lovenox is a blood thinner. Petitioner’s administration of this
medication was cited as a deficiency under both the Tag F159 - Plan of Care, and Tag
F165 - Conformance with Physician Orders.

Petitioner does not dispute that this medication is not listed on the patient’s plan of care.
Petitioner contends that it was not on the plan dated August 8 for two reasons: one,
because the patient received the medications in pre-filled syringes from Critical Care
Systems ,who referred Patient MRS to Petitioner; and, two, because the medication was
not ordered by the physician until August 15. P. Br. at 10-11. Petitioner also contends
that the RN only administered the injections on two occasions in order to provide a
reminder demonstration to the patient’s spouse, who had been instructed on how to
administer the medication at the hospital. P. Br. at 11.

Neither reason excuses the error or changes the fact that the medication was administered
without the plan of care indicating that Patient MR5 was prescribed this medication, and
the physician had not ordered the HHA nurse to administer the injection or teach the
patient’s spouse how to administer the medication. Petitioner’s own policy manual
specifically provides that orders for medication and its administration by the HHA can
only be taken from the physician and that orders for medications will be given only on
written or phone orders by the physician to a RN or LPN. CMS Ex. 8, at 1. The
medication policy further provides that when a new medication is ordered it is added to
the patient’s medication profile along with any appropriate information. CMS Ex. 8, at 2-
5. For any injection, however, the medication policy specifically provides that for the RN
to administer an injection and to provide teaching to the family to administer the injection
requires specific written and signed orders by the patient’s physician. CMS Ex. 8, at 3.
Finally, Petitioner’s own policies provide that all interventions and treatments provided
by Petitioner’s staff must be consistent with the plan of care and conform to the
physician’s orders and any interim verbal orders from the physician must be promptly
11

confirmed in writing and signed by the physician. CMS Ex. 8, at 6. Contrary to
Petitioner’s contentions, it has wholly failed to rebut CMS’s prima facie case of
Petitioner’s noncompliance with respect to Patient MRS with Tag G159 in providing care
in accordance with the patient’s plan of care, and under Tag G165, that requires that

drugs and treatments are administered by agency staff only as ordered by the physician. If
it had met this standard it would have been easy to prove its compliance by showing the
conforming plan of care and the necessary written signed order by Patient MR5’s
physician. Petitioner did not do so.

Petitioner’s failure to meet two out of the three standards under the condition of
participation is significant. Petitioner’s failures indicate to me a lack of capacity to
furnish adequate care that had the potential to adversely affect the health and safety of
Petitioner’s patients. I find by a preponderance of the evidence that Petitioner failed to
meet the condition of participation at 42 C.F.R. § 484.18.

Ill. Conclusion

Based on the above findings and analysis, I sustain CMS’s determination that Techota, a
prospective provider, was not in substantial compliance with the Medicare conditions of
participation necessary to be certified as an HHA provider. In so finding, I determined
that Petitioner’s deficiencies would substantially limit its capacity to furnish adequate
care or would adversely affect the health and safety of patients.

/s/
Alfonso J. Montano
Administrative Law Judge

